Opinion issued July 14, 2011


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00230-CV
———————————
FRANCISCO
EDUARDO MARQUEZ AND EDNA ARVIZU MARQUEZ, EACH INDIVIDUALLY, AND AS
REPRESENTATIVES OF THE ESTATE OF RENE MARQUEZ, DECEASED, AND FRANCISCO EDUARDO
MARQUEZ, JR.,
Appellants
V.
CITY
OF HOUSTON AND A. ALANIZ, JR., Appellees

 

 
On Appeal from the 152nd District Court 
Harris County, Texas

Trial Court Cause No. 2009-76324
 

MEMORANDUM
OPINION
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.